Filed 2/14/14 P. v. Mendoza CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                    or ordered published for purposes of rule 8.1115.


            IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E059374

v.                                                                       (Super.Ct.No. SWF1300721)

URIEL MENDOZA,                                                           OPINION

         Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. Dennis A. McConaghy,

Judge. (Retired judge of the Riverside Super. Ct. assigned by the Chief Justice pursuant

to art. VI, § 6 of the Cal. Const.) Affirmed.

         David K. Rankin, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
                                    INTRODUCTION

       On March 15, 2013, an information charged defendant and appellant Uriel

Mendoza with inflicting corporal injury on a cohabitant while having a prior conviction

of battery against a spouse within seven years (Pen. Code, § 273.5, subd. (e)(2), count 1)1

and making a criminal threat (§ 422, count 2).

       Trial commenced on June 10, 2013. On the second day of trial, defendant entered

a plea of guilty to both counts and admitted having a prior battery conviction. The plea

agreement included a maximum indicated sentence of two years in state prison.

       On July 12, 2013, the trial court sentenced defendant to two years in state prison,

as follows: two years for the corporal injury in count 1, and 16 months stayed under

section 654 for the criminal threats in count 2. The trial court awarded defendant 348

days of presentence custody credit, and imposed a $280 restitution fine and other fees

totaling $140.00. The court also imposed a $280 parole revocation fine , but stayed it on

the condition that defendant comply with parole.

       On August 8, 2013, defendant timely filed a notice of appeal challenging the

sentence or other matters occurring after the plea, challenging the validity of the plea, and

requesting a certificate of probable cause. On August 9, 2013, the court denied

defendant’s request for a certificate of probable cause.




       1 All further statutory references are to the Penal Code, unless otherwise
specified.


                                              2
                               STATEMENT OF FACTS2

       At the preliminary hearing, the victim could not recall the incident and was

declared a hostile witness. The responding officer testified that he responded to a report

of domestic disturbance. The victim reported to him that defendant and the victim were

at the house they shared; defendant was drinking alcohol and an argument ensued

between the two of them. During the argument, defendant threw a mug full of hot coffee

at the victim; defendant also struck her several times and made a criminal threat.

                                       ANALYSIS

       After defendant appealed, and upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal. 3d 436 and Anders v. California (1967) 386 U.S. 738 setting forth a statement of

the case, a summary of the facts and potential arguable issues, and requesting this court to

undertake a review of the entire record.

       We offered defendant an opportunity to file a personal supplemental brief, but he

has not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal. 4th 106, we

have conducted an independent review of the record and find no arguable issues.




       2 The statement of facts is based on the evidence presented at the preliminary
hearing held on March 1, 2013.


                                             3
                                   DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS




                                                 RICHLI
                                                          Acting P. J.


We concur:


KING
                         J.


MILLER
                         J.




                                        4